DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 08 November 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. In particular, the previous rejections of the claims under 35 U.S.C. 103 as unpatentable over Kim et al in view of Benson et al and over Kim et al in view of Benson et al and Yao et al have been obviated by the amendment to the claims to require that the gene that is differentially expressed in the non-lesional skin sample as compared to the control is a gene in the Th2 pathway. Kim also teaches an increase in the Th2 pathway gene of TSLP in lesional AD skin as compared to normal skin and nonlesional AD skin, but does not teach an at least two-fold increased level of expression of TSLP in non-lesional AD skin as compared to control skin.  Similarly, the previous rejections of the claims under 35 U.S.C. 103 as unpatentable over Krueger et al in view of Benson et al and over Krueger et al in view of Benson et al and Yao et al have been obviated by the amendment to the claims to require that the gene that is differentially expressed in the non-lesional skin sample as compared to the control is a gene in the Th2 pathway. The previous provisional rejection of the claims as being unpatentable over claims 1-20 of copending Application No. 17/214,695 in view of Krueger et al has been obviated by the amendment to the claims to require that the gene that is differentially expressed in the non-lesional skin sample as compared to the 
Claim Status
3. 	Claims 1-4, 6, 16-17, 23, 25-30 and 32-39 are pending and have been examined herein to the extent that the claims read on the elected subject matter. 
	In the reply of 05 October 2020, Applicant elected the species of methods for detecting the occurrence, flare-up or remission of an autoimmune disease; the species of atopic dermatitis; the species of the Th2 pathway and the species of the combination of the IL-13, IL-31 and TSLP genes.
Claims 1-4, 6, 16-17, 23, 25-30 and 32-39 encompass the non-elected subject matter of genes in a pathway other than the Th2 pathway; claim 4 encompasses the non-elected disorders of lupus and psoriasis; claims 6, 17, 25, 26, 29 and 30 encompass the non-elected subject matter of genes other than the combination of each of the IL-13, IL-31 and TSLP genes; and claims 1-4, 6, 23, 25-30 and 32-39 encompass the non-elected subject matter of response to treatment (see claim 1 at “d)”. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Maintained / Modified Improper Markush Grouping Rejection
4. Claims 1-4, 6, 16-17, 23, 25-30 and 32-39 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 
	The Markush groupings of genes in the Th1, Th2, Thl7, or Th22 pathways and combinations thereof; and the Markush groupings of IL-13, IL-31, or TSLP;  IL-13R, IL-4R, IL-17, IL-22, CXCL9, CXCL10, CXCLH, S100A7, S100A8, S100A9, CCL17, CCL18, CCL19, CCL26, CCL27, or NOS2;  IL-31RA, CCL17, IL-23A, IL- 4R, IL-22, IL-13, or IL-13RA1; IL-13 pathway constituents or receptors genes and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene, and the genes of each pathway, has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides 
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of having an expression level in non-lesional tissue that is diagnostic of the occurrence or flare-up of an autoimmune disease. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 


Response to Remarks:
	In the reply Applicant requests that the rejection be held in abeyance until otherwise patentable subject matter is identified. However, rejections are not held in abeyance. The rejection is maintained for the reasons set forth above.
	Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 16-17, 23, 25-30 and 32-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).

            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of gene expression of nucleic acids in non-lesional skin samples and the occurrence or flare-up of an inflammatory or autoimmune skin disease. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the step of “detecting” the inflammatory or autoimmune skin disease or “predicting” the flare-up or remission of the autoimmune disease. Neither the specification nor the claims set forth a limiting definition for "detecting” or “predicting" and the claims do not set forth how “detecting” or “predicting” are accomplished. The broadest reasonable interpretation of the “detecting” and 
The claims also require that “the expression levels are altered at least two fold compared to a control.” The claims necessarily require comparing the expression level to a control. Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the amount of expression in the non-lesional skin sample and the amount of expression in a control. The claims do not set forth how the comparing step is accomplished and the specification does not provide a limiting definition for how the comparing is to be accomplished. As broadly recited, the comparing step may also be accomplished by critical thinking processes. Thereby, the comparing / detecting at least a two-fold alteration in expression as compared to a control is also considered to be an abstract idea / process.
The claims as amended recite “diagnosing the subject."  Neither the specification nor the claims set forth a limiting definition for “diagnosing” and the claims do not set forth how “diagnosing” is accomplished. As broadly recited, “diagnosing” may be accomplished mentally and thus is an abstract step / process. “Diagnosing” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
The claims require detecting expression levels that are increased at least two fold compared to a normal control skin sample; and claim 2 requires detecting an up-
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of applying an adhesive patch to a non-lesional area of a subject’s skin, removing the patch to retain a cellular sample and determining expression levels of nucleic acids in the sample are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
The claims have been amended to recite a step of administering a therapeutic drug to a diagnosed subject. However, the administering step is conditional and only occurs if a subject is diagnosed and the diagnosis only occurs if a two fold increase in expression is detected / occurs in the sample. The claims do not require that a two-fold increase in expression of the two or more target genes in the Th2 pathway is detected. In fact claim 37 specifies that there is a two-fold decrease in the expression level of the gene as compared to a control. In those instances in which a two-fold increase is not detected, the final diagnosing and administering steps need not occur. Note also that 
Further, the claims do not indicate what the subject is diagnosed as having and with the exception of claims 38 and 39 the claims do not set forth any particular therapeutic drug. The claims are drawn to methods for detecting an inflammatory or autoimmune skin disease or predicting flare-up (claim 1) and methods of preparing nucleic acids from a skin sample (claim 16) and are not drawn to methods of treatment of any particular condition or disease. Thus, the claims encompass administering any therapeutic drug, including any inhibitor of IL-13, PDE4, TSLP, IL-31, TNFα, IL-17A or Il-23 (claim 39) to a subject diagnosed with any condition or disease. The administering step is recited at such a high level of generality that it constitutes only an “apply it” limitation – i.e., general instructions to a practioner to treat any condition with any therapeutic drug.  Thus, the administering step is not a practical application of the recited judicial exceptions.
See MPEP 2106.04(d)(2) which states: 
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant. 
a. The Particularity Or Generality Of The Treatment Or Prophylaxis 
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.

See also MPEP 2106.04(d)(2): 
Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.


Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of applying an adhesive patch to a non-lesional area of the subject’s skin to adhere a sample and removing the adhesive patch in a manner to retain a sample of cellular material adhered to the patch were well-known, routine and conventional in the prior art. See, for example, Benson et al (PGPUB 2007/020540; discussed in detail in the Office action of 10/26/20); Schauberger et al (J Allergy Clin Immunol. Feb. 2017. 139(2): abstracts p. AB239, No. 751; discussed in detail in the Office action of 10/26/20), Liu et al (J. Investigative Dermatology. March 2004. 122.3, p. A54, Abstract 323), Merola et al (J Investigative Dermatology. 19 April 2018. Abstract 1096; discussed in detail in the Office action of 
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response states:
 “Without acquiescing to the correctness of the Office’s assertions and solely for the purposes of expedited prosecution, claim 1 has been amended to include the steps: “e) diagnosing the subject when the expression levels are increased at least two fold compared to a control; and f) administering a therapeutic drug to the diagnosed subject.” Claim 16 has also been similarly amended. Applicant asserts amended claims 1 and 16 are not directed to a judicial exception under Step 1B, prong 1 of the Mayo/Alice test.”

These arguments and the amendments to the claims have been fully considered but are not persuasive. The amendment to the claims to recite diagnosing the subject (as having any condition or disease) when (i.e., if) there is a two-fold increase in expression and then administering any therapeutic agent (that treats any condition or 
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 16-17, 23, 25-30 and 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Maintained / Modified Claim Rejections - 35 USC § 112(a) – Enablement
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 16-17, 23, 25-30 and 32-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This rejection was previously presented in the Office action of 26 October 2020 and is maintained for the reasons set forth therein. 
Response to Remarks:

compared to the control” and the claims do not set forth what disease or condition is diagnosed at step e) of claim 1 or step c) of claim 16.
The response states:

As noted by the Office, the specification discloses a number of genes for diagnosing atopic dermatitis including IL-4, IL-13, IL-17, IL-22, IL-31, TSLP, CXCL9, CXCL10, CXCL11, S100A7, S100A8, $100A9, CCL17, CCL18, CCL19, CCL26, CCL27, and NOS2 including at least in Examples 6 and 13, and psoriasis in at least Examples 1 and 3 (IL-17A, IL-17C, IL-17F, IL-17 receptors, IL-23A, IL-22, IL-24, IL-6, IL-8, CXCL 1, CXCL5, DEFB4A, LCN2, S100A7, or TNF-alpha) Office Action at 19.”

However, the Office action did not state that the specification establishes that each of the above recited genes are expressed at a two-fold level increase in non-lesional tissue of subjects having AD or having any autoimmune or inflammatory skin disease or any other disease, as encompassed by the claims. Applicant’s general 
Regarding the provisional application, the response states “In some instances, significant differences were found between samples, despite the population of the samples having no calculated change in median values verses a control. As one example, IL-31 was increased in samples 52 and 53, as well as in nine other lesional samples (samples 10, 12, 13, 15, 24, 28, 33, 35, and 38). Moreover, changes between diseased and healthy controls were observed even for median values for at least genes CCL17, IL-13, IL-22, IL-31 RA, IL-23A, and IL-4R.”
However, it is first noted that in responding to the written description rejection, the response does not identify IL-22, IL-31RA, IL-4R or IL-23A as genes in the Th2 pathway. Further, the provisional application does not indicate that an at least two-fold increase in the genes disclosed therein that are part of the Th2 pathway in non-lesional adhesive skin samples is diagnostic of atopic dermatitis or any other disease or condition, as encompassed by the claims. As discussed in the rejection, in Figure 16A, the quantity of IL-31 in non-lesional samples is less than that in normal healthy skin samples from control subjects. Thus, the teachings in the specification make clear that a two-fold increase in IL-31 in a non-lesional sample would not be diagnostic of AD. 
The response argues that:
“Regarding the Office’s contention that not all immune pathway genes may be overexpressed in all samples tested (e.g., IL-4) does not indicate that the gene will be differentially expressed in patients having atopic dermatitis, Applicant notes the standard for enablement is not that every single potential embodiment within the scope of a claim be operative—especially if “undue experimentation was not involved in determining those embodiments that were operable.” MPEP 2164.08(b).” 

This argument has been fully considered but is not persuasive. the disclosure in the specification that the Th2 pathway gene of IL-4 was not expressed in the adhesive patch samples from the patients with atopic dermatitis (i.e. “IL-4 gene expression was not detected in the samples”) is relevant to the present rejection since it establishes the unpredictability in the art as to which of the possible genes in the Th2 pathway will show an increase in expression in adhesive patch samples as diagnostic of atopic dermatitis or any other disease or condition. 
Moreover, it is again noted that the elected species requires the detection of the level of expression of TSLP, whereas the specification does not appear to provide any information regarding the expression levels of TSLP in non-lesional adhesive skin patch samples in patients with atopic dermatitis. 
Similarly, regarding the elected IL-13 gene, Example 7 and Figure 27 show levels of IL-13 in non-lesional and lesional areas of AD patients. However, there is no clear trend regarding the level of IL-13 in non-lesional samples in AD patients such that a two-fold increase in level of IL-13 in non-lesional skin adhesive patch samples is indicative of the occurrence of AD, or any other inflammatory or autoimmune disease or condition or any disease per se, as is encompassed by the claims.
     Thus, the specification identifies a limited number of mRNAs in the Th2 pathway that are expressed at two-fold or higher levels in adhesive patch samples obtained from lesional skin of human subjects having atopic dermatitis, as compared to normal, control skin samples. As discussed above, the teachings in the specification indicate that there is significant variation in expression results between lesional samples and non-lesional samples. See also, for example, Example 4 and Figures 25 and 26 with respect to the 
Regarding the non-elected subject matter of psoriasis, the prior Office action stated “It is agreed that the specification has enabled method of detecting psoriasis by detecting at least a two-fold alteration in the level of IL-17A, IL-17C, IL-17F, IL-17 receptors, IL-23A, IL-22, IL-24, IL-6, IL-8, CXCL1, CXCL5, DEFB4A, LCN2, S100A7, or TNF-α as compared to that in an adhesive patch skin sample from a normal, control subject.”
The response states “The Office is directed to Example 2 and corresponding FIG. 28A of the application which demonstrates sufficient amounts of RNA were obtained from non-lesional samples of psoriatic patients for gene expression analysis--despite lower levels of total RNA when compared to psoriatic lesions. This is further exemplified in FIGS. 25 and 26 which show differences between non-lesional (uninvolved skin, NL) vs. normal skin (NML).”
The response does not indicate which genes were identified in the elected Th2 pathway whose two-fold increase in expression is diagnostic of the non-elected subject matter of psoriasis or which genes in another pathway recited in the claims are 
	In summary, the specification teaches that non-lesional samples from patients with psoriasis and atopic dermatitis can be assayed to determine the level of gene expression in the samples. However, it is maintained that the specification does not provide sufficient guidance to enable the broadly claimed methods for detecting any inflammatory or autoimmune skin disease or predicting flare-up or remission (or response to treatment) for any inflammatory or autoimmune skin disease based on the expression level of any gene, or any gene in a Th2 pathway, or the particular gens of IL-13, Il-31 and TSLP in a non-lesional sample from the subject, or methods that detect the expression level of IL-13, IL-31 and TSLP genes as indicative of atopic dermatitis or flare-up of AD or diagnostic of any disease.
Maintained Claim Rejections - 35 USC § 112 – Written Description
8. Claims 1-4, 6, 16, 21, 23, 27-28 and 32-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.

Response to Remarks:
In the reply, Applicant states that the claims have been amended to limit the target genes to genes in the Th2 pathway (as well as the non-elected subject matter of genes in the Th1, Th17 or Th22 pathway). It is argued that the specification discloses 18 genes associated with atopic dermatitis. It is further stated that the specification discloses 16 genes related to the non-elected disorder of psoriasis and genes in the Th17 pathway and discloses 3 genes in the Th1 pathway and 1 gene in the Th22 pathway.
These arguments and the amendments to the claims have been fully considered but are not persuasive. The disclosure of 6 genes in the Th2 pathway does not appear to representative of the claimed genus of genes in the Th2 pathway whose two-fold increase in expression in non-lesional samples obtained by adhesive patch sampling is diagnostic of any disease or condition or whose altered expression is indicative of any inflammatory or autoimmune skin disease. The specification does not provide information regarding the size of the genus of genes in the Th2 pathway. Nor does the response provide any information as to the size of the genus of genes in the Th2pathway. The prior art appears to indicate that the genus of genes in the Th2 pathway is potentially significantly large. For example, Lund et al (J Immunology. 2007. 178: 3648-3660) identified 288 genes associated with the differentiation of naïve T helper cells into Th2 or Th1 cells, which genes are not identified in the present 
Maintained / Modified Rejection - Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 16-17, 23, 25-30 and 32-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/214,675 (reference application) in view of Dyjack et al (J Allergy Clin Immunol. 06 Jan 2018. 141: 1298-13-9 and Supplemental Table 4).  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘675 are both inclusive of methods comprising obtaining a skin sample from a subject  by applying an adhesive patch to an area of the skin of the subject in a manner sufficient to adhere cellular material to the adhesive patch, wherein the cellular material comprises cells of the stratum corneum that comprise nucleic acids and removing the adhesive patch in a manner sufficient to retain the adhered cells to the adhesive patch; isolating nucleic acids from the skin sample; and detecting expression levels of the nucleic acids encoded by target genes in the Th2 pathway, particularly wherein the target genes are IL-13, IL-31 and TSLP, and wherein the detection levels are indicative of the likelihood that the subject has atopic dermatitis.
The claims of ‘675 differ from the present claims in that they do not specify that the skin region to which the adhesive patch is applied is a non-lesional area of the skin. 
However, when read in light of the specification of ‘675, it is clear that the area of the skin to which the adhesive patch is applied includes a non-lesional area of the skin.
Further, Dyjack teaches methods for identifying RNAs upregulated or down-regulated in skin samples obtained from patients having atopic dermatitis as compared to normal skin samples (see abstract and p. 1299). Dyjack analyzed gene expression levels in skin samples from both lesional and non-lesional skin of AD patients and healthy controls using tape-stripping methods (p. 1299, col. 2). It is reported that nonlesional skin samples obtained by tape stripping reflects the disease status of AD patients (p. 1300, col. 2 to p. 1301, col. 1).  Dyjack teaches that 600 genes were differentially expressed in subjects with AD versus controls and identifies a subset of 
In view of the teachings of Dyjack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘675 to non-lesional skin samples since Dyjack teaches that the expression levels of particular target genes in non-lesional skin samples obtained by tape stripping reflect the disease status of AD patients.
Regarding present claim 3, the claims of ‘675 also include methods wherein the amount of cellular material collected by the adhesive patch is no more than 1 gram (see, e.g., claim 16 of ‘675).
Regarding present claims 29 and 30, the method claimed in “675 encompasses detecting expression of the IL-13, IL-31 and TSLP genes.
Regarding present claim 32, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have not collected lesional samples because, again, Dyjack teaches that expression levels of target genes in non-lesional samples can be used to predict risk that a subject has AD. 

Regarding present claim 35, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method to subjects that are substantially free of lesions because this would have been useful for predicting the flare-up of AD in patients that currently have few or no lesions. 
Regarding present claims 36 and 37, the claims of ‘675 encompass methods wherein the gene expression levels are increased at least two fold relative to control levels.
Regarding present claims 38 and 39, claims 21 and 22 of ‘675 recite methods wherein the therapeutic drugs comprises an inhibitor of IL-13, PDE4, TSLP, or IL-31, and methods wherein the drug is lebrikizumab, tralokinumab, crisaborole, or nemolizumab.
It is noted that for the present application Applicant elected the combination of IL-13, IL-31 and TSLP, whereas in the ‘675 Application Applicant elected the single gene of IL-31.  However, the ‘675 application is a continuation of 16/874,473. As set forth in 804.01, the prohibition against double patenting is only applicable in divisional applications filed as a result of a restriction requirement: 
35 U.S.C. 121 authorizes the Director to restrict the claims in a patent application to a single invention when independent and distinct inventions are presented for examination. The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Remarks:
	In the reply Applicant requests that the rejection be held in abeyance until otherwise patentable subject matter is identified. However, rejections are not held in abeyance. The rejection is maintained for the reasons set forth above.
10. Claims 1-4, 6, 16-17, 23, 25-30 and 32-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/214,675 (reference application) in view of Seibold et al (J Allergy Clin Immunol. 01 Feb 2017. Vol. 139. Issue 2, Supplement, Abstract 856, p. AB273).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘675 are both inclusive of methods comprising obtaining a skin sample from a subject  by applying an adhesive patch to an area of the skin of the subject in a manner sufficient to adhere cellular material to the adhesive patch, wherein the cellular material comprises cells of the stratum corneum that comprise nucleic acids and removing the adhesive patch in a 
The claims of ‘675 differ from the present claims in that they do not specify that the skin region to which the adhesive patch is applied is a non-lesional area of the skin. 
However, when read in light of the specification of ‘675, it is clear that the area of the skin to which the adhesive patch is applied includes a non-lesional area of the skin.
Further, Seibold teaches methods for identifying RNAs upregulated or down-regulated in non-lesional skin samples obtained from patients having atopic dermatitis as compared to normal skin samples. Seibold analyzed non-lesional skin from AD patients and healthy controls using tape-stripping methods. It is reported that in AD subjects having a “immune-high” endotype that there is an increase in expression of type 2 cytokines CCL71, CCL22 and IL-13, as well as an increase in expression of IL4R, CSF1, CSF1R and FOXP3. 
In view of the teachings of Seibold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘675 to non-lesional skin samples since Seibold teaches that the expression levels of particular target genes in non-lesional skin samples obtained by 
Regarding present claim 3, the claims of ‘675 also include methods wherein the amount of cellular material collected by the adhesive patch is no more than 1 gram (see, e.g., claim 16 of ‘675).
Regarding present claims 29 and 30, the IL-13, IL-31 and TSLP genes are part of the Th2 pathway.
Regarding present claim 32, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have not collected lesional samples because, again, Seibold teaches that expression levels of target genes in non-lesional samples can be used to predict risk that a subject an endotype of AD characterized by persistent, non-lesional skin inflammation. 
Regarding present claim 33, modification of the method claimed in ‘675 as set forth above, would have resulted in a method that does not comprise controlling for disease activing in individual disease lesions. 
Regarding present claim 35, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method to subjects that are substantially free of lesions because this would have been useful for predicting the flare-up of AD in patients that currently have few or no lesions. 
Regarding present claims 36 and 37, the claims of ‘675 encompass methods wherein the gene expression levels are increased at least two fold relative to control levels.

It is noted that for the present application, Applicant elected the combination of IL-13, IL-31 and TSLP, whereas in the ‘675 Application Applicant elected the single gene of IL-31.  However, the ‘675 application is a continuation of 16/874,473. As set forth in 804.01, the prohibition against double patenting is only applicable in divisional applications filed as a result of a restriction requirement: 
35 U.S.C. 121 authorizes the Director to restrict the claims in a patent application to a single invention when independent and distinct inventions are presented for examination. The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Remarks:
	In the reply Applicant requests that the rejection be held in abeyance until otherwise patentable subject matter is identified. However, rejections are not held in abeyance. The rejection is maintained for the reasons set forth above.
Maintained / Modified Claim Rejections - 35 USC § 103
11. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6, 16, 23, 27-28 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyjack et al (J Allergy Clin Immunol. 06 Jan 2018. 141: 1298-13-9 and Supplemental Table 4).
Dyjack teaches methods for identifying RNAs upregulated or down-regulated in skin samples obtained from patients having atopic dermatitis as compared to normal skin samples (see abstract and p. 1299). Dyjack analyzed gene expression levels in skin samples from both lesional and non-lesional skin of AD patients and healthy controls using tape-stripping methods (p. 1299, col. 2). It is reported that expression levels of target genes in non-lesional skin samples obtained by tape stripping reflect the disease status of AD patients (p. 1300, col. 2 to p. 1301, col. 1 and figure 1A).  Dyjack states that “Nonlesional AD skin tape strip transcriptomes differ from skin biopsy transcriptomes and better assay the stratum corneum” (see legend of Figure 1). Dyjack identified 29 genes significantly upregulated genes in AD non-lesional tape strips that exhibited sufficient differences to separate patients with AD from healthy subjects” (p. 1302, col. 1 and p. 1305; see also Figure 2).  The 29 gene set included MMP9, MMP10, and CCDC80 (p. 1301 and Figure 2). Dyjack also identified a subgroup of AD subjects having an “type 2-high skin endotype”, which subjects had a unique gene expression profile in non-lesional skin samples obtained by skin tape-stripping including elevated expression of type 2 inflammatory signature genes IL13, IL4R and CCL22, which had a greater than two-fold change (p. 1303, col. 2 and p. 1307, col. 1, and abstract). Note that Il13 and IL4R are Th2 pathway genes. Dyjack further  teaches that the S100A7 
Dyjack teaches that 29 genes were significantly upregulated in non-lesional skin adhesive tape samples from patients having AD, as compared to normal control samples, but does not specifically teach detecting AD or a flare-up or remission of AD in a subject by detecting an alteration in expression levels of at least two-fold as compared to a control.
However, since Dyjack teaches that 29 genes were significantly upregulated in non-lesional adhesive tape skin samples of AD patients as compared to controls, one would have expected that the expression level was altered at least two-fold as compared to that in control, normal sample, particularly because Dyjack also identified a type 2 inflammatory gene signature in which the expression level of the genes, including the IL13, IL4R and CCL22 genes, had a significantly greater than two-fold change in expression in the non-lesional adhesive tape skin samples as compared to controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method and results of Dyjack to a method for detecting AD by detecting at least a two-fold alteration in the expression of the genes identified as differentially expressed therein since this would have been an art recognized acceptable level of change in gene expression and this would have permitted the ordinary artisan to have accomplished the advantage of detecting subject’s having AD or at risk of a flare-up of AD.

Regarding claim 3, Dyjack does not teach the amount of cellular material obtained using the tape-stripping method. However, since the method was able to obtain sufficient RNA for the sequencing method employed therein but required amplification of the isolated RNA, the method is considered to be one that obtains no more than 1 gram of cellular material.
Regarding claim 23, the method of Dyjack is necessarily one wherein the genes are used in a gene classifier because the gene expression levels are used in the method of Dyjack to classify a sample as one that is from a subject likely to have AD.
Regarding claim 27, Dyjack teaches a 29 gene panel that is differentially expressed in non-lesional adhesive tape skin samples from AD patients as compared to healthy, control samples, but does not teach determining the expression level of no more than six genes. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified of Dyjack so as to have identified a subset of genes that were the most highly differentially expressed or had the best correlation with subtypes of AD in order to have simplified and provided a more cost-effective method for detecting AD or predicting the flare-up of AD. 
Regarding claim 32, the method of Dyjack also includes sampling lesional skin. However, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have not collected lesional skin samples 
Regarding claim 33, the method of Dyjack does not require controlling for disease activity in individual disease lesions. 
Regarding claim 34, Dyjack teaches comparing the gene expression level in the target gene in the skin sample from the patient to that in a sample of normal skin from a healthy control subject (e.g., Figure 2 and p. 1300).
Regarding claim 35, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method to subjects that are substantially free of lesions because this would have been useful for predicting the flare-up of AD in patients that currently have few or no lesions. 
11. Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyjack et al (J Allergy Clin Immunol. 06 Jan 2018. 141: 1298-13-9 and Supplemental Table 4) in view of Yao et al (DermTech web site, March 2017, available via URL: <dermtech.com/wp-content/uploads/2017/03/Skin-Biopsy-Device-1 .pdf>; cited in the IDS).
This rejection applies to claim 3 to the extent that Applicant may assert that Dyjack does not teach that the adhesive patch sampling method collects no more than about 1 gram of cellular material.
The teachings of Dyjack are presented above. Dyjack does not specify the total amount of cells / tissues collected from the adhesive patch and thereby does not specify 
However, Yao teaches an DermTech adhesive patch skin collection device used to remove samples comprising cells of the stratum corneum. It is disclosed that the adhesive patch kit (4 patches) removes a total of about 1 mg skin biomass that can then be used to effectively assay for mRNA levels of particular nucleic acids.
	In view of the teachings of Yao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Dyjack using the particular DermTech adhesive patch skin collection device of Yao to collect the samples comprising cellular material from the stratum corneum, and thereby to have collected less than about 1 mg of cellular skin material  since Yao teaches that this adhesive patch and quantity of cellular skin biomass provides an effective means for assaying for mRNA levels in gene expression assays of dermatology conditions.	
Response to remarks regarding the 103 rejections over Dyjack:
The response states:
“Dyjack teaches differential analysis of 656 genes using ampliseq whole transcriptome analysis, finding 29 genes significantly upregulated vs. controls. Dyjack at 10. However, a person skilled in the art, starting from the teachings of Dyjack, would not decide to set a threshold value of a two fold increase in expression levels in order to diagnose and treat a subject as described in claims 1 or 16. Moreover, the methods of Dyjack resulted in a need for significant repeat sampling, due to a failure in generating a usable transcriptome. Dyjack at 12. Even assuming such a threshold was chosen, Dyjack provides no expectation of success, “[w]ith modifications to improve robustness, our method may have clinical application in precision medicine” Dyjack at 13, emphasis added.”

These arguments have been fully considered but are not persuasive. First, it is not clear as to what is meant by “Dyjack at 12.” Page 12 of the Dyjack publication 
The response further states:
 “Dyjack fails to describe any change in expression for some genes of the Th2 pathway (CCL17, IL-22, IL-31RA, IL-23 A), even when measured (e.g., IL-31, TSLP). Dyjack at Figure 3C.”

However, there is no requirement for Dyjack to indicate what change in level of expression was detected for every Th2 pathway gene identified therein since Dyjack teaches that IL13 levels are increased 5.5 fold and CCL22 levels are increased 4 fold in AD patients having the type 2-high endotype (see, e.g. abstract). Further, Figure 3C does teach the fold change for IL13, as well as additional genes in the Th2 pathway, wherein the genes in darker colors (the original document is in color) represent a log2-fold change in the 4-8 fold range.

12. Claims 1-4, 6, 16, 23, 27-28 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibold et al (J Allergy Clin Immunol. 01 Feb 2017. Vol. 139. Issue 2, Supplement, Abstract 856, p. AB273) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS).
Seibold teaches methods for identifying RNAs upregulated or down-regulated in skin samples obtained from patients having atopic dermatitis as compared to normal skin samples. Seibold analyzed non-lesional skin from AD patients and healthy controls using tape-stripping methods. It is reported that in AD subjects having a “immune-high” endotype that there is an increase in expression of type 2 cytokines CCL71, CCL22 and IL-13, as well as an increase in expression of IL4R, CSF1, CSF1R and FOXP3.  Seibold teaches that the IL13 gene is one of the genes differentially expressed in non-lesional AD samples as compared to healthy skin samples and IL13 is known to be a gene in the Th2 pathway. 
While Seibold teaches detecting high expression of gene markers in the AD subject samples as compared to normal control samples, Seibold does not specifically teach detecting AD or a flare-up or remission of AD in a subject by detecting an alteration in expression levels of at least two-fold as compared to a control.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method and results of Seibold to a method for detecting the immune-high endotype of AD by detecting at least a two-fold alteration in the expression of the genes identified as differentially expressed therein since this would have been an art recognized acceptable level of change in 
Further, Seibold does not specify that the adhesive sampling method obtains cells of the stratum corneum and does not teach the amount of cellular material obtained using the tape-stripping method. However, the method of Seibold using tape stripping is considered to remove the cells of the outer layer of skin, which would necessarily include cells of the stratum corneum and particularly keratinocytes and obtains sufficient amounts of cellular material to assay for gene expression. 
Further,  Benson teaches a method comprising: collecting a tissue sample comprising cellular material from a lesional and/or non-lesional (unaffected / normal) area of skin from a subject suspected of having atopic dermatitis using an adhesive patch sampling of cellular material from the stratum corneum that adhere onto an adhesive material on the adhesive patch, wherein the cellular material comprises nucleic acids; isolating nucleic acids from the tissue sample (e.g., para [0048]); and assaying the isolated nucleic acids to determine expression levels of the isolated nucleic acids (para [0009-0014], [0030], [0038], [0061], [0135], [0137], [0212] and [0244-0247]). Benson teaches that the adhesive tape / patch method disclosed therein collects approximately 1 ng of RNA (e.g., para 0186]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Seibold so as to have used the adhesive tape method of Benson to collect the nucleic acid sample because 
Further, such a modification of the method of Seibold would have necessarily resulted in a method wherein the skin sample is obtained by applying an adhesive patch to a skin region of a subject in a manner sufficient to adhere cells from the stratum corneum to the adhesive patch, and removing the adhesive patch from the skin region in a manner sufficient to retain the adhered cells to the adhesive patch. 
Regarding claim 23, the method of Seibold is necessarily one wherein the genes are used in a gene classifier because the gene expression levels are used in the method of Seibold to classify a sample as one that is from a subject likely to have AD.
Regarding claim 27, Seibold identified 337 genes differentially expressed in AD “immune-high” endotype group and specifically identified 3 type 2 cytokines (CCL17, CCL22 and IL3) and IL4R as having elevated expression, as well as CSF1, CSF1R and FOXP3 as being elevated in AD-immune-high subjects. Seibold does not specifically teach determining the expression level of no more than six genes. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified of Seibold so as to have identified a subset of genes that were the most highly differentially expressed or had the best correlation with subtypes of AD in order to have simplified and provided a more cost-effective method for detecting AD subjects with high non-lesional skin inflammation or predicting the flare-up of AD. 
Regarding present claim 32, Seibold teaches only sampling non-lesional skin and healthy skin and does not teach sampling lesional skin. 

Regarding claim 34, Seibold teaches comparing the gene expression level in the target gene in the skin sample from the patient to that in a sample of normal skin from a healthy control subject.
Regarding claim 35, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Seibold to subjects that are substantially free of lesions because this would have been useful for predicting the flare-up of AD in patients that currently have few or no lesions. 
13.  Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibold et al (J Allergy Clin Immunol. 01 Feb 2017. Vol. 139. Issue 2, Supplement, Abstract 856, p. AB273) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS) and further in view of Yao et al (DermTech web site, March 2017, available via URL: <dermtech.com/wp-content/uploads/2017/03/Skin-Biopsy-Device-1 .pdf>; cited in the IDS).
This rejection applies to claim 3 to the extent that Applicant may assert that Seibold does not teach that the adhesive patch sampling method collects no more than about 1 gram of cellular material.
The teachings of Seibold and Benson are presented above. Seibold does not specify the total amount of cells / tissues collected from the adhesive patch and thereby does not specify that the adhesive patch sampling method collects no more than 1 gram of cellular material.

	In view of the teachings of Yao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Seibold using the particular DermTech adhesive patch skin collection device of Yao to collect the samples comprising cellular material from the stratum corneum, and thereby to have collected less than about 1 mg of cellular skin material  since Yao teaches that this adhesive patch and quantity of cellular skin biomass provides an effective means for assaying for mRNA levels in gene expression assays of dermatology conditions.	
Response to remarks regarding the 103 rejections over Seibold:
The response states:
“Seibold fails to teach or describe threshold increases in gene expression for genes of a specific pathway which would indicate a need for therapeutic treatment of atopic dermatitis. Instead, gene values are described only generically as “high” or “low”. A person skilled in the art, using the teachings of Seibold, would be unaware of which gene should be considered high/low (or which pathway such a gene corresponds to), and how many of such genes in a high or low category would be needed to classify patients for diagnosis and treatment.”
These arguments have been fully considered but are not persuasive. Seibold teaches “elevated” levels of expression of the Th2 pathway genes of CCl17 and IL-13. The ordinary artisan would have recognized that “elevated” would mean that the genes are expressed at higher level in those subjects diagnosed as having “AD-immune high.” . 
New Grounds of Rejection
14.  Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyjack et al (J Allergy Clin Immunol. 06 Jan 2018. 141: 1298-13-9 and Supplemental Table 4) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS).

Dyjack does not teach treating the AD “immune-high” endotype group with the IL-13 inhibitor of Lebrikizumab or Tralokinumab.
However, Dyjack does teach two-fold increase in expression of IL13 and CCL22, in subjects having the AD type 2-high endotype 
Dyjack teaches the importance of the methods disclosed therein to identify patients having the “type 2-high endotype” group with the elevated expression levels of particular target genes in view of the availability of targeted biological therapies (p. 1305).
Further, Thijs teaches that AD patients having high TH2 cytokine levels “represent ideal patients for TH2-targeting drugs that are currently being tested, including the anti–IL-4 receptor α antibody dupilumab and the anti–IL-13 antibodies lebrikizumab and tralokinumab” (p.735, col. 1).  Thjis teaches the importance of identifying the particular endotype of AD patients when selecting a biologic to treat AD to provide more personalized treatment of patients with AD (e.g. abstract and p. 736, col. 1)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Dyjack so as to have administered the particular therapeutic drug of  Lebrikizumab or .
15. Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibold et al (J Allergy Clin Immunol. 01 Feb 2017. Vol. 139. Issue 2, Supplement, Abstract 856, p. AB273) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS) and further in view of Thijs et al (J Allergy Clin Immunol. April 2017. 140: 730-737).
The teachings of Seibold and Benson are presented above. As discussed above, Seibold teaches that the AD patients in the “immune-high” endotype group having elevated expression levels of CCL17 and IL-13, (as well as CCL22, IL4R, CSF1, CSF1R and FOXP3) “may experience persistent, non-lesional skin inflammation and thus would represent candidates for precision immune inhibition treatments.”
Seibold does not teach treating the AD “immune-high” endotype group with the IL-13 inhibitor of Lebrikizumab or Tralokinumab.
However, Thijs teaches that AD patients having high TH2 cytokine levels “represent ideal patients for TH2-targeting drugs that are currently being tested, including the anti–IL-4 receptor α antibody dupilumab and the anti–IL-13 antibodies lebrikizumab and tralokinumab” (p.735, col. 1).  Thjis teaches the importance of identifying the particular endotype of AD patients when selecting a biologic to treat AD to provide more personalized treatment of patients with AD (e.g. abstract and p. 736, col. 1)).
- 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634